Citation Nr: 1400319	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-22 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, generalized anxiety disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1968 to October 1970 with the United States Marine Corps.  The Veteran was honorably discharged from this period of service and awarded, in pertinent part, the Combat Action Ribbon.  The Veteran had a second period of active military service from September 1977 to November 1978 with the United States Army.  The Veteran was discharged from this second period of service Under Other than Honorable Conditions.  In a July 1979 VA administrative decision, it was determined that the Veteran's discharge status was a bar to benefits for his second period of service only.  The Veteran is still entitled to receive VA benefits based on his first period of active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Phoenix, Arizona.

The Board notes that the issue on appeal had previously been developed as entitlement to service connection for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized to include any acquired psychiatric disorder, to include all of the Veteran's current psychiatric diagnoses.

I addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

Initially, as the Board has expanded the service connection claim to include all of the Veteran's currently diagnosed psychiatric disorders, the Veteran must be provided with proper notice of the requirements for establishing service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Additionally, the Board finds that a VA addendum medical opinion is necessary before the claim can be decided on the merits.  Specifically, in regard to a current diagnosis, there is probative evidence for and against the issue of whether the Veteran has met the criteria for a diagnosis of PTSD.  The Veteran was afforded a VA psychiatric examination in January 2013.  The VA examiner found that the Veteran did not have a diagnosis of PTSD according to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria.  However, the Veteran was previously found to have a DSM-IV diagnosis of PTSD by his treating VA physicians in August 2007, September 2007, and December 2011.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that VA must resolve this reasonable doubt in his favor and conclude he has met the DSM-IV criteria for a diagnosis of PTSD during the course of this appeal.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); McLain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran also has also been diagnosed with depression, generalized anxiety disorder, and anxiety disorder.  See VA outpatient treatment record dated in March 2012, September 2007, and December 2011, respectively.
The record also indicates that the Veteran was awarded the Combat Action Ribbon for his first period of active service.  His reported in-service stressor relates to events that occurred during this first period of service.  As such, the record clearly indicates that the Veteran was exposed to combat, and accordingly, his assertions regarding events during combat are to be presumed since they are consistent with the time, place, and circumstances of such service; thereby, the adjudicative evidentiary requirements for determining what happened during his active service are relaxed.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013); see Caluza v. Brown, 7 Vet. App. 498 (1995); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Accordingly, the Board finds that the Veteran's reported in-service stressor has been verified by his active combat service.

However, the Veteran's claim is still missing a link, established by medical evidence, between current symptoms and an in-service stressor.  In this regard, the January 2013 VA examiner did not provide a medical nexus opinion concerning the Veteran's currently diagnosed acquired psychiatric disorder, to include PTSD, depression, and anxiety disorder.  The Board finds that this VA medical opinion is necessary before the claim can be decided on the merits.  See also 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).   

Finally, the Veteran's most recent, pertinent outpatient treatment records from the VA Medical Center (VAMC) in Prescott, Arizona (to include the Kingman, Arizona, VA Community Based Outpatient Clinic (CBOC)), are dated since December 2012, as shown on the Veteran's Virtual VA paperless claims file.  On remand, all pertinent VA records since this date must be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 100-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall send the Veteran a notice letter pursuant to 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

2.  The RO/AMC shall obtain all pertinent VA outpatient treatment records from the Prescott, Arizona, VAMC (to include the Kingman, Arizona, CBOC) dated since December 2012 that have not been secured for inclusion in the record.

The RO/AMC shall also take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed psychiatric disabilities.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

3.  The RO/AMC obtain an addendum to the January 2013 VA examination report, preferably from the original examiner.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner must review all pertinent records in the 
claims file, including the service treatment records and a complete copy of this remand, and offer comments and opinions in response to the following questions: 

(a)  Is it at least as likely as not that the Veteran's diagnosed PTSD is related to the in-service stressful events that are consistent with the incidents of  his combat service which is conceded in light of his receipt of the Combat Action Ribbon.

The examiner is advised that the Board has determined that the medical evidence of record is in relative equipoise as to whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD during the appeal period.  See VA medical records dated in August 2007, September 2007, and December 2011.

(b)  Regarding the current diagnoses of depression, generalized anxiety disorder, and anxiety disorder, is it at least as likely as not that any such disorder was incurred in, or is otherwise etiologically related to, the Veteran's period of active service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If these matters cannot be medically determined without resorting to mere speculation, this should be expressly indicated and an explanation provided as to why this is not possible or feasible. 

The examiner must discuss the rationale for all conclusions, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file. 

If the original examiner is no longer available to provide the requested opinions, another equally qualified VA examiner shall provide the necessary additional opinions. The need for an additional examination of the Veteran is left to the discretion of the VA examiner. 

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


